DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 0.75                     
                        ≤
                    
                 K/H                     
                        ≤
                    
                 1.25, and the claim also recites the airflow is deflected into an axial flow passage and then (i.e. subsequently) conveyed to the outlet guide vane device (effectively equivalent to K/H < 1.0) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 1, the limitation of “the outflow angle” is generally unclear.  Specifically, the outflow angle is not clearly defined, for instance by structural relation or by function and does not have an accepted use in the art.  The examiner will therefore interpret the term as encompassing any angle of flow which is reasonably likely to occur at a boundary of the impeller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0020778 to Ruck in view of 2012/0039731 to Sadi et al. (Sadi).
Regarding claim 1, as best understood by the examiner, Ruck teaches a diagonal fan (10) comprising an electric motor (54), a housing (14, 16, 18), and a diagonal impeller (12), which is accommodated within the housing and is driven via the electric motor, the diagonal flow thereof generated during operation being deflected in an axial flow direction by an inner wall of the housing, wherein an outlet guide vane device (14) with a plurality of guide vanes (50), which are distributed in the circumferential direction, is arranged adjacently to the diagonal impeller in the axial flow direction, the outlet guide vane device homogenizing an airflow generated by the diagonal impeller, wherein the guide vanes have a radial extension from a hub region (32) of the outlet guide vane device to the housing, and wherein an outflow angle (e.g. as shown below) of the diagonal impeller extends such that airflow strikes the inner wall of the housing at an axial distance K from the diagonal impeller, and the outlet guide vane device is arranged at an axial distance H to the diagonal impeller such that the range of  0.75 <= K/H <= 1.25 is satisfied (either by intersection of the housing wall, leading edge of the guide vane and outflow angle wherein K=H or by establishing a range of flow angles which wholly encompasses the claimed range.  In addition, the examiner notes that, inasmuch as the fan of Ruck operates on air at approximately atmospheric pressure, the airflow can be considered to strike all surfaces of the fan in the form of exerted pressure.  Ruck does not teach that the outlet guide vanes are formed as a single part with the housing.  Sadi teaches another fan generally, and particularly teaches that outlet guide vanes (1.3), among other elements, are integrated fixedly into a housing (1) and that this configuration is advantageously compact (paragraph 5).  Sadi teaches that the screen is fixed to the housing (1) such that the housing becomes a single part (paragraph 31).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide the outlet guide vanes of Ruck integrally with the housing and outlet guide vanes as taught by Sadi.  Those of ordinary skill would further have appreciated that such a combination would advantageously adapt the fan of Ruck to other applications.  Additionally, the examiner notes that it has been held that merely making elements integral is not a patentable distinction (see MPEP 2144.04).  

    PNG
    media_image1.png
    544
    368
    media_image1.png
    Greyscale

Regarding claim 2, Sadi teaches a protective grille (3) which has less than half the axial extent of the outlet guide vanes (1.3), as illustrated in Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art to use a grille as taught by Sadi in the fan of Ruck for protection of users and the fan.
Sadi teaches a protective grille (3) which has less than half the axial extent of the outlet guide vanes (1.3), as illustrated in Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art to use a grille as taught by Sadi in the fan of Ruck for protection of users and the fan.
Regarding claim 5, Sadi teaches a plurality of coaxial annular webs (see Fig. 2).
Regarding claim 6, Sadi teaches that the annular webs (3) are formed to axially protrude in the region of the guide vanes as relates to a leading edge as well as the rest of the vane.  The examiner notes that the protrusion is not meaningfully coupled to the leading edge of the vane, as the protrusion takes place in “the region of the guide vanes”.
Regarding claims 7 and 8, Ruck teaches that the guide vanes are curved and profiled in axial cross section to curve three-dimensionally (paragraph 45).
Regarding claim 9, Sadi teaches that the grille is provided immediately axially adjacent to the guide vanes, at least centrally, and therefore can be considered to merge directly therein.
Regarding claim 10, Ruck teaches that a maximum outer diameter of the hub region (32) is greater than a maximum inner diameter of the impeller hub (30) such that the hub region covers the impeller hub.
Regarding claim 11, Ruck teaches a motor mount (58) in the hub region.
Regarding claims 12 and 13, Ruck teaches a slinger ring (36) which encloses the impeller blades and establishes the outflow angle.
Regarding claim 14, Ruck does not teach an external rotor motor.  Sadi teaches that such motors are useful for driving fans (paragraph 5).  Therefore, one of ordinary skill in the art to provide the motor of Ruck in the form of an external rotor motor as taught by Sadi in order to drive the fan thereof.
Regarding claim 15, Ruck teaches an inlet nozzle (38) which extends into the slinger ring (see Fig. 1).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruck in view of Sadi as applied to claim 1 above, and further in view of US Patent 2,380,772 to McMahan (McMahan).
Regarding claim 16, the previously applied references teach the limitations of claim 1 from which claim 16 depends, but do not teach curved guide vanes.  McMahan teaches another rotary fluid machine generally, and in particular teaches a set of curved guide vanes (8).  McMahan teaches that this layout assists in converting velocity to pressure (col. 1, ln. 35-43).  Therefore, it would have been obvious to one of ordinary skill in the art to use curved guide vanes as taught by McMahan in the fan of Ruck in order to convert any radial flow velocity to pressure.

Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.
With respect to the argument that Ruck does not teach the claimed airflow deflection, the examiner notes that this is apparently accomplished in the applicant’s apparatus by the provision of a cylindrical wall upstream of the outlet guide vanes.  As Ruck teaches the same structure, the examiner holds that there is no structural or functional distinction which can arise from this limitation.
With respect to the argument that Ruck does not teach the claimed range of K/H values, the examiner notes that, in order to render obvious a range, it is sufficient demonstrate that the prior art overlaps the claimed range (MPEP 2144.05).  As shown by the above reproduced figure of Ruck, this reference teaches several lines of flow which apparently strike the outer casing at the leading edge of the outlet guide vanes.  Since the distance to the guide vanes is defined by that point as well, Ruck is considered to teach at least a K/H value of approximately 1.0, which falls into the claimed range.  As this is sufficient to support a prima facie case of obviousness, the examiner will not further characterize the nature of teachings which would render the claimed invention obvious.
Regarding the combination of Ruck with Sadi, the examiner notes that Ruck is at worst silent to alternative diffuser layouts.  Additionally, Ruck teaches that various changes are possible within the scope of that reference (paragraph 39).  As such, Ruck does not constructively teach away from the use of an outlet guide vane unit such as that taught by Sadi.
Finally, regarding the single piece limitation, the examiner has noted that the assembly of Ruck as modified in view of Sadi is assembled together into a unit which can be operatively or manually considered to constitute a single piece.  Applicant’s arguments do not address this interpretation, and as such fail to point out any actual error in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1 August 2022